Name: Commission Implementing Regulation (EU) 2017/822 of 15 May 2017 amending Implementing Regulation (EU) No 343/2011 opening and providing for the administration of Union tariff quotas for wines originating in Bosnia and Herzegovina
 Type: Implementing Regulation
 Subject Matter: European construction;  Europe;  agricultural policy;  international trade;  tariff policy;  beverages and sugar;  trade
 Date Published: nan

 16.5.2017 EN Official Journal of the European Union L 123/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/822 of 15 May 2017 amending Implementing Regulation (EU) No 343/2011 opening and providing for the administration of Union tariff quotas for wines originating in Bosnia and Herzegovina THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (2) (the SAA) was signed on 16 June 2008 and entered into force on 1 June 2015. (2) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) (the Protocol) was signed on 15 December 2016. Its signature on behalf of the Union and its Member States and its provisional application has been authorised by Council Decision (EU) 2017/75 (4). The Protocol applies provisionally with effect from 1 February 2017. (3) Article 5 of the Protocol and Annex IV thereto provide for changes to the existing tariff quotas for wines originating in Bosnia and Herzegovina with effect from 1 February 2017. The relevant quotas for wines have been increased from 12 800 hl to 25 500 hl, applying to positions ex 2204 10 and ex 2204 21, and from 3 200 hl to 15 100 hl, applying to positions ex 2204 22 and ex 2204 29. (4) The SAA specifies that the preferential zero-duty within the tariff quotas is granted subject to the condition that no export subsidies are paid for exports of these quantities by Bosnia and Herzegovina. In addition, the Protocol specifies that for the year 2017 the full amount of the quotas applies irrespective of the date of entry into force or provisional application of the Protocol. (5) To implement the Union tariff quotas for wine laid down in the Protocol, Commission Implementing Regulation (EU) No 343/2011 (5) should therefore be amended accordingly. (6) Since the Protocol applies from 1 February 2017, the proposed amendments should apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 343/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 February 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 164, 30.6.2015, p. 2. (3) OJ L 12, 17.1.2017, p. 3. (4) Council Decision (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 12, 17.1.2017, p. 1). (5) Commission Implementing Regulation (EU) No 343/2011 of 8 April 2011 opening and providing for the administration of Union tariff quotas for wines originating in Bosnia and Herzegovina (OJ L 96, 9.4.2011, p. 12). ANNEX ANNEX Tariff quotas for wines originating in Bosnia and Herzegovina imported into the Union Order No CN code (1) TARIC Extension Description Annual quota volume (in hl) (2) Tariff quota duty (3) 09.1528 2204 10 93 Quality sparkling wine; other wine of fresh grapes, in containers holding 2 litres or less . 25 500 Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19, 29, 31, 41 and 51 ex 2204 21 94 19, 29, 31, 41 and 51 2204 21 95 ex 2204 21 96 11, 21, 31, 41 and 51 2204 21 97 ex 2204 21 98 11, 21, 31, 41 and 51 09.1529 2204 22 10 Other wine of fresh grapes, in containers holding more than 2 litres but not more than 10 litres 15 100 Exemption 2204 22 93 11, 21, 31, 41 and 51 ex 2204 22 94 2204 22 95 11, 21, 31, 41 and 51 ex 2204 22 96 2204 22 97 11, 21, 31, 41 and 51 2204 22 98 2204 29 10 2204 29 93 ex 2204 29 94 11, 21, 31, 41 and 51 2204 29 95 ex 2204 29 96 11, 21, 31, 41 and 51 2204 29 97 ex 2204 29 98 11, 21, 31, 41 and 51 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) Consultations at the request of one of the Parties may be held to adapt the quotas by transferring quantities from the quota applying to positions ex 2204 22 and ex 2204 29 (order number 09.1529) to the quota applying to positions ex 2204 10 and ex 2204 21 (order number 09.1528). For the year 2017 the full amount of the quotas shall apply, irrespective of the date of entry into force or provisional application of the Protocol. (3) The VI1 certificate established according to Article 43 of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1), shall mention compliance with this requirement as follows: The products listed on this certificate do not benefit from export subsidies .